 



STERLING ATLANTIC

 

November 15, 2012

 

Mr. Nikolas Konstant

Chairman

EOS Petro

2049 Century Park East

Suite 3670

Los Angeles, CA 90067

 

Re: Purchase Agreement

 

DearNik,

 

With respect to the PREFERRED STOCK PURCHASE AGREEMENT dated August 1, 2011
between Eos Petro, Inc. ("Eos") and Sterling Atlantic, LLC ("Sterling"), and the
other related agreements between us executed concurrently therewith
(collectively, the "Agreements"), we further agree as follows:

 

1.All terms of the Agreements are hereby incorporated.

 

2.Sterling shall purchase up to 50,000 shares and50,000 warrants in EOS post
reverse merger and stock split, 2.50 exercise price, five year term, for up to
$50,000. In the event funding is less than $50,000, the shares and warrants
shall be reduced proportionately.

 

Agreed:

 

  Eos Petro, Inc.         By: /s/ Nikolas Konstant   Name:  Nikolas Konstant  
Title: Chairman         Sterling Atlantic, LLC         By: /s/ Franco
Scalamandre   Name:   Title:

 

www.statl.com

 



 

